 



Exhibit 10.3
AMENDMENT NO. 1 TO LOAN AGREEMENT
     THIS AMENDMENT NO. 1 TO LOAN AGREEMENT (this “Amendment”) is executed as of
January 17, 2006, by and between The Fashion House, Inc., a Delaware corporation
(the “Company”), The Fashion House Holdings, Inc., a Colorado corporation (the
“Parent,” and, together with the Company and all direct and indirect
subsidiaries of the Company and the Parent, the “Company Group”), and American
Microcap Investment Fund 1, LLC, a Delaware limited liability company (the
“Lender”).
     WHEREAS, the Company and Lender have previously entered into that certain
Loan Agreement dated as of July 21, 2005 (the “Loan Agreement”) and the related
Note (the “Note”) and Security Agreement (the “Security Agreement”) dated
July 21, 2005;
     WHEREAS, as contemplated by the Loan Agreement, the Company completed the
Merger with a subsidiary of the Parent, and has become a wholly owned subsidiary
of Parent;
     WHEREAS, the Loan is due and payable on January 17, 2006;
     WHEREAS, at the request of the Company, and upon the terms and conditions
of this Amendment, the Lender is willing to amend certain terms and conditions
of the Loan Agreement as expressly provided hereinbelow; and
     WHEREAS, the Parent acknowledges that it benefits from this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lender,
intending to be legally bound, agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Defined Terms. Unless otherwise defined herein, capitalized terms used
in this Amendment shall have the specific meanings set forth in the Loan
Agreement, the Note and the Security Agreement.
ARTICLE 2
THE LOAN AMENDMENTS
     2.1 Amendment of Section 2.5. Section 2.5 of the Loan Agreement is hereby
amended in full to read as follows:
          “2.5 Maturity Date.

 



--------------------------------------------------------------------------------



 



     (a) Unless the Loan is earlier accelerated pursuant to the terms hereof,
the Loan and all accrued Interest thereon shall be due and payable in full on
the Maturity Date; provided, however, that the Company shall pay to the Lender
as a repayment of the indebtedness: (i) an amount equal to 25% of the gross
proceeds of the sale of Equity Securities by any member of the Company Group on
or after January 1, 2006 up to the first $1,000,000 of such gross proceeds in
the aggregate from sales by all such members, and (ii) an amount equal to 50% of
the gross proceeds from the sale of Equity Securities by any member of the
Company Group after the threshold in (i) has been reached, until such time as
all amounts owed under the Loan Documents have been paid in full. Such payments
shall be due concurrently with receipt of proceeds by the Company; provided,
however, that if such proceeds are collected into an escrow or similar account
prior to delivery to the Company, the Company shall instruct the escrow or
account holder to pay directly to Lender the amount of such proceeds to which
Lender is entitled at such time as the funds are to be distributed from Company.
     (b) “Maturity Date” shall mean January 27, 2006; provided that the Maturity
Date shall be extended to February 17, 2006 if: (a) the Company has received at
least $500,000 from a Qualifying Loan no later than January 27, 2006 and (b) no
later that January 23, 2006, the Company pays all accrued and unpaid Interest on
the Loan; and (c) no later than January 26, 2006, the Company makes an
additional payment of not less than $50,000 to repay the indebtedness on the
Loan; provided further, that the Maturity Date shall be further extended to
March 17, 2006 if the Company makes a further payment of $25,000 to repay the
indebtedness on the Loan (or an aggregate of $75,000 excluding interest
payments) on or prior to February 16, 2006; and provided further that the
Maturity Date shall be further extended to April 17, 2006 if the Company makes a
further payment of $25,000 to repay the indebtedness on the Loan (or an
aggregate of $100,000 excluding interest payments) on or prior to March 16,
2006. Notwithstanding the foregoing, the Maturity Date shall not be extended in
any instance if an Event of Default has occurred and is continuing. For this
purpose, a “Qualifying Loan” is a loan that is subordinate to the Loan, matures
after April 17, 2006, and cannot be repaid in whole or in part prior to
repayment in full of the Loan.”
     2.2 Letter to Brookstreet. Concurrently with the Company’s execution and
delivery of this Amendment to the Lender, the Company and the Parent shall
deliver to Brookstreet Securities Corporation, the Company Group’s investment
banking firm managing the Company’s offering of its Common Stock
(“Brookstreet”), a letter in the form and substance of the form attached hereto
as Exhibit A, and shall use its best efforts to get the letter acknowledged by
Brookstreet as promptly as possible. The Company shall not rescind or amend, or
attempt to rescind or amend, such letter without the Lender’s prior written
consent, which consent the Lender may withhold or delay in its complete and
unfettered discretion. The failure to timely deliver such letter, or the
revocation or modification of such letter without Lender’s consent,

- 2 -



--------------------------------------------------------------------------------



 



shall be a material default under the Loan. Lender will notify Brookstreet at
such time as it has been paid in full and instruct it that no further payments
need to be made to Lender.
     2.3 Consideration to Lender. In consideration of Lender’s execution and
delivery of this Amendment to the Company, and in addition to the other
covenants and agreements of the Parent and the Company in this Amendment, upon
execution and delivery of this Amendment: (a) the Parent shall issue to the
Lender a Warrant in the form and substance of the form attached hereto as
Exhibit B for Five Hundred Fifty Thousand (550,000) shares of the Parent’s
common stock (the “Second Warrant”), which Warrant is in addition to the Warrant
previously issued by the Parent to Lender; and (b) the Company shall pay to the
Lender an amendment fee of Ten Thousand Dollars ($10,000) and Seven Thousand
Five Hundred Dollars ($7,500) for Lender’s legal fees.
     2.4 Trilogy. The Parent and the Company will negotiate in good faith with
Trilogy Capital Partners, Inc. (“Trilogy”) to engage Trilogy to perform investor
relations for the Company Group on Trilogy’s standard terms and conditions.
     2.5 Warrant Exercise Price. The Parent agrees that if it issues Common
Stock for cash at a price (the “Issue Price”) less than the then current
Exercise Price, or issues securities exercisable for or convertible into Common
Stock for a price less than the then current Exercise Price, the Exercise Price
shall concurrently and without any action required of the Lender (or other
holder(s) of the Subject Warrants) or the Parent, be reduced to the Issue Price
without any change in the number of shares that may be acquired upon exercise of
the Subject Warrants. The Parent agrees to give prompt notice of any such
issuance to Lender (or other holder(s) of the Subject Warrants) and, at the
request of such holder, shall issue to such holder a substitute warrant with the
then applicable Exercise Price upon delivery of the Subject Warrant). For
purposes of this Amendment, the “Subject Warrants” shall mean the Warrant and
the Second Warrant and the “Exercise Price” shall have the meaning set forth in
the Subject Warrants.
     2.6 Covenants. The Parent agrees that all of the covenants of the Company
under Article 5 of the Loan Agreement shall be applicable to the Parent as if
the word “Company” was replaced by the word “Parent” until the Loan (including
Interest), and all other amounts owed by Parent or the Company to Lender under
the Loan Documents, have been paid in full. The Parent further agrees to cause
the Company to comply with each and every covenant in Article 5 of the Loan
Agreement.
     2.7 Continuation of Loan Documents. Except as expressly amended herein, the
terms and conditions of the Loan Agreement, the Note, the Security Agreement,
the Warrant and any other documents executed by the Company or the Parent in
connection with any of the same shall remain in full force and effect. This
Amendment shall not constitute a waiver of any rights of Lender or of any Event
of Default. For all purposes under the Loan Documents, references to the Loan
Agreement shall mean the Loan Agreement as from time to time amended, including
this Amendment.

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     3.1 Renewal of Representations and Warranties. The Company hereby confirms
that (a) Sections 4.1 through 4.13 (inclusive) of the Loan Agreement are
representations and warranties of the Company, and (b) all its representations
and warranties made in Sections 4.1 through 4.12 (inclusive) of the Loan
Agreement are hereby renewed and remade at and as of the date hereof, except
that for purposes of this Section 3.1, “Agreement” as used in such Sections
shall mean and include both this Amendment and the Loan Agreement. The Parent
hereby represents and warrants that the representations and warranties under
Sections 4.1 through 4.13 (inclusive) are true and correct with respect to the
Parent as if the word “Company” was replaced by the word “Parent” and provided
that the capitalization of the Parent is as attached on Schedule A to this
Amendment. The Parent and the Company represent and warrant that the Elevation
Fund Loan has been paid in full.
     3.2 Existing Loan. Each of the Company and the Parent hereby represents and
warrants that (a) the Company and the Parent have absolutely no, and has hereby
waived and released the Lender from any, claims, causes of action, defenses,
counterclaims, setoffs or offsets with respect to its indebtedness or other
obligations under, or any other fact, matter or circumstance pertaining to, the
Loan, the Loan Agreement, the Warrant, the Note or the Security Agreement; (b)
the principal amount owed under the Note is Five Hundred Fifty Thousand Dollars
($550,000); and (c) the Lender now holds a perfected first-priority security
interest in the Collateral (as defined in the Security Agreement). With regard
to (a) above, the Company and the Parent expressly understand and agree that
this Amendment fully and finally releases and forever resolves the matters
released and discharged in (a), including those which may be unknown,
unanticipated and/or unsuspected, and, upon the advice of legal counsel, hereby
expressly waives all benefits under California Civil Code Section 1542, as well
as under any other statutes or common law principles of similar effect, to the
extent that such benefits may contravene the release set forth in (a). Each of
the Company and the Parent hereby acknowledges that it has read and understood
Section 1542, which provides as follows:
     A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.
     3.3 Warrants. The Initial Exercise Price under the Warrant was correctly
determined in accordance with the requirements of the Loan Agreement, including
Section 7.1 thereof; and each of the Warrant and the Second Warrant has been
validly executed and delivered by the Parent and constitutes the legal, valid
and binding obligations of the Parent enforceable against it in accordance with
its respective terms, subject to applicable bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ right and to the availability of the remedy of specific performance.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE 4
MISCELLANEOUS
     4.1 Incorporation of Provisions. Incorporated herein as if set forth in
full herein are Sections 8.1 through 8.6 (inclusive) and Section 8.9 of the Loan
Agreement, except that “Agreement” as used in such incorporated Sections shall,
for purposes of this incorporation, mean this Agreement.
     4.2 Integration. This Amendment, together with the Loan Agreement, Subject
Warrants, Note and Security Agreement constitute the complete and exclusive
agreement between the Company, the Parent and the Lender with respect to the
subject matter herein and replaces and supersedes any and all other prior
written and oral agreements or statements by such parties hereto relating to
such subject matter, including, without limitation, that certain e-mail
transmission of November 23, 2005 from Richard Kaufman, President of the Lender,
to John Hanna, the Chief Executive Officer of the Company, and that certain
“Deal Memo re: Extension of Loan Agreement with AMI” executed by the Parties.
     IN WITNESS WHEREOF, each Party has caused this Amendment to be signed in
its name as of the date first set forth above.

             
 
                THE FASHION HOUSE, INC.    
 
           
 
  By:        
 
           
 
      Michael McHugh    
 
      Chief Financial Officer    
 
                THE FASHION HOUSE HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
      Michael McHugh    
 
      Chief Financial Officer    
 
                AMERICAN MICROCAP INVESTMENT FUND 1, LLC    
 
                By: AMI Management LLC, Manager    
 
           
 
  By:        
 
           
 
      Richard Kaufman    
 
      President    

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Brookstreet Securities Corporation
1478 Palisades Drive
Pacific Palisades, California 90272
Attention: Neil Dabney
Re: The Fashion House Holdings, Inc. (the “Company”)
Dear Sir:
     With respect to the current private placement of securities that you are
conducting on behalf of The Fashion House Holdings, Inc., we hereby authorize
and instruct you to do as follows:
          (a) Wire transfer 25% of the gross proceeds from the sale of such
securities on or after January 1, 2006 to American Microcap Investment Fund 1,
LLC (the “Lender”), in accordance with the wire transfer instructions (the
“Lender Account”) attached hereto, until the aggregate gross proceeds from the
sale of securities on or after January 1, 2006 is $1,000,000; and
          (b) Thereafter, wire transfer 50% of the gross proceeds from the sale
of such securities to the Lender Account.
     These payments are to be made at such time as the funds in the escrow
account are to be released to the Company.
     You are to disregard any and all instructions contrary to, or inconsistent
with, the foregoing, unless such instructions are in a writing executed by the
Lender.
     Please indicate your agreement to comply with this letter by executing this
letter where indicated below, faxing such executed letter to Richard Kaufman,
President of the Lender, at (646) 619-4599, and mailing such letter to him at
American Microcap Investment Fund 1, LLC at 733 Park Avenue, 18th Floor, New
York, New York 10021. Thank you.

             
 
                Very truly yours,    
 
                The Fashion House Holdings, Inc.    
 
           
 
  By:        
 
                Name: Michael McHugh         Title: Chief Financial Officer    

Accepted and Agreed:
Brookstreet Securities Corporation

         
 
       
By:
       
 
       

Exh A - 1

 



--------------------------------------------------------------------------------



 



WIRING INSTRUCTIONS for
AMERICAN MICROCAP INVESTMENT FUND 1, LLC
First Regional Bank
Attn: Ventura County Regional Office # 10
1801 Century Park East
Century City, CA 90067
ROUTING (ABA) #:122037760
FOR CREDIT TO:
     ACCOUNT NAME: American Microcap Investment Fund 1, LLC
     ACCOUNT NUMBER: 780001623
Exh A - 2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
The securities represented by this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Act”), or under the provisions of any
applicable state securities laws, but have been acquired by the registered
holder hereof for purposes of investment and in reliance upon statutory
exemptions under the Act, and under any applicable state securities laws. These
securities and the securities issued upon exercise hereof may not be sold,
pledged, transferred or assigned, nor may this Warrant be exercised, except in a
transaction which is exempt under the provisions of the Act and any applicable
state securities laws or pursuant to an effective registration statement.
COMMON STOCK PURCHASE WARRANT

      Date of Issuance: January 17, 2006   Certificate No. W-3

     For value received, The Fashion House Holdings, Inc., a Colorado
corporation (the “Company”), hereby grants to American Microcap Investment Fund
1, LLC, a Delaware limited liability company (“AMIF”), or its permitted
transferees and assigns, the right to purchase from the Company a total of
550,000 shares of the Company’s common stock (“Common Stock”), at a price per
share equal to $1.00 (the “Initial Exercise Price”). The exercise price and
number of Warrant Shares (and the amount and kind of other securities) for which
this Warrant is exercisable shall be subject to adjustment as provided in
Section 2 hereof. This Warrant is being issued in connection with the Amendment
No. 1 to Loan Agreement between AMIF and The Fashion House, Inc. dated the Date
of Issuance (the “Loan Agreement”). Certain capitalized terms used herein are
defined in Section 4 hereof.
     This Warrant is subject to the following provisions:
     SECTION 1. Exercise of Warrant.
     (a) Terms of Warrants; Exercise Period. Subject to the terms of this
Warrant, the Registered Holder shall have the right, commencing on the date
hereof and expiring on the three-year anniversary hereof (the “Expiration
Date”), to exercise this Warrant, from time to time and in whole or in part, and
to receive from the Company the number of Warrant Shares which the Registered
Holder may at the time be entitled to receive upon exercise of this Warrant and
payment of the Exercise Price then in effect for the Warrant Shares. To the
extent not exercised prior to the Expiration Date, this Warrant shall become
void and all rights thereunder and all rights in respect thereof under this
Warrant shall cease as of such time.
     (b) Exercise Procedure.
          (i) This Warrant shall be deemed to have been exercised on the date
specified in a written notice from the Registered Holder to the Company (the
“Exercise Time”) and within three business days following the Exercise Time, the
Registered Holder shall deliver the following to the Company:
Exh B - 1

 



--------------------------------------------------------------------------------



 



               (A) a completed Exercise Agreement, as described in Section 1(c)
below;
               (B) this Warrant; and
               (C) either (I) a check payable to the Company in an amount equal
to the product of the Exercise Price (as such term is defined in Section 2)
multiplied by the number of Warrant Shares being purchased upon such exercise
(the “Aggregate Exercise Price”), (II) the surrender to the Company of shares of
Common Stock of the Company having a Fair Market Value equal to the Aggregate
Exercise Price, or (III) the delivery of a notice to the Company that the
Registered Holder is exercising the Warrant by authorizing the Company to reduce
the number of Warrant Shares subject to the Warrant by that number of shares
having an aggregate Fair Market Value in excess of the total Exercise Price for
such shares equal to the Aggregate Exercise Price.
          (ii) Certificates for Warrant Shares purchased upon exercise of this
Warrant shall be delivered by the Company to the Registered Holder within five
business days after the date of the Exercise Time. Unless this Warrant has
expired or all of the purchase rights represented hereby have been exercised,
the Company shall prepare a new Warrant, substantially identical hereto,
representing the rights formerly represented by this Warrant that have not
expired or been exercised and shall, within such five-day period, deliver such
new Warrant to the Person designated for delivery in the Exercise Agreement.
          (iii) The Warrant Shares issuable upon the exercise of this Warrant
shall be deemed to have been issued to the Registered Holder at the Exercise
Time, and the Registered Holder shall be deemed for all purposes to have become
the record holder of such Warrant Shares at the Exercise Time.
          (iv) The Company shall not close its books against the transfer of
this Warrant or of any Warrant Shares issued or issuable upon the exercise of
this Warrant in any manner which interferes with the timely exercise of this
Warrant.
          (v) The Company shall make any governmental filings or obtain any
governmental approvals necessary in connection with the exercise of this Warrant
by the Registered Holder.
          (vi) The Company shall at all times reserve and keep available out of
its authorized but unissued capital stock, solely for the purpose of issuance
upon the exercise of this Warrant, the maximum number of Warrant Shares issuable
upon the exercise of this Warrant. All Warrant Shares that are so issuable
shall, when issued and upon the payment of the Exercise Price therefor, be duly
and validly issued, fully paid and nonassessable and free from all taxes, liens
and charges. The Company shall take all such actions as may be necessary to
assure that all such Warrant Shares may be so issued without violation by the
Company of any applicable law or governmental regulation or any requirements of
any domestic securities exchange upon which securities of the Company may be
listed (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance).
Exh B - 2

 



--------------------------------------------------------------------------------



 



     (c) Exercise Agreement. Upon any exercise of this Warrant, the Registered
Holder shall deliver an Exercise Agreement in the form set forth in Exhibit I
hereto, except that if the Warrant Shares are not to be issued in the name of
the Person in whose name this Warrant is registered, the Exercise Agreement
shall also state the name of the Person to whom the certificates for the Warrant
Shares are to be issued, and if the number of Warrant Shares to be issued does
not include all the Warrant Shares purchasable hereunder, it shall also state
the name of the Person to whom a new Warrant for the unexercised portion of the
rights hereunder is to be issued.
     SECTION 2. Adjustment of Exercise Price and Number of Shares. In order to
prevent dilution of the rights granted under this Warrant, the Initial Exercise
Price shall be subject to adjustment from time to time as provided in this
Section 2 (such price or such price as last adjusted pursuant to the terms
hereof, as the case may be, is herein called the “Exercise Price”), and the
number of Warrant Shares obtainable upon exercise of this Warrant shall be
subject to adjustment from time to time as provided in this Section 2.
     (a) Reorganization, Reclassification, Consolidation, Merger or Sale. In
case of any reclassification, capital reorganization, consolidation, merger,
sale of all or substantially all of the Company’s assets to another Person or
any other change in the Common Stock of the Company, other than as a result of a
subdivision, combination, or stock dividend provided for in Section 2(b) below
(any of which, a “Change Event”), then, as a condition of such Change Event,
lawful provision shall be made, and duly executed documents evidencing the same
from the Company or its successor shall be delivered to the Registered Holder,
so that the Registered Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant (subject to adjustment of the Exercise Price
as provided in Section 2), the kind and amount of shares of stock and other
securities and property receivable in connection with such Change Event by a
holder of the same number of shares of Common Stock as were purchasable by the
Registered Holder immediately prior to such Change Event. In any such case
appropriate provisions shall be made with respect to the rights and interest of
the Registered Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities and property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the purchase price per share payable hereunder, provided the aggregate purchase
price shall remain the same.
     (b) Subdivisions, Combinations and Other Issuances. If the Company shall at
any time prior to the expiration of this Warrant (i) subdivide its Common Stock,
by split-up or otherwise, or combine its Common Stock, or (ii) issue additional
shares of its Common Stock or other equity securities as a dividend with respect
to any shares of its Common Stock, the number of shares of Common Stock issuable
upon the exercise of this Warrant shall forthwith be proportionately increased
in the case of a subdivision or stock, or proportionately decreased in the case
of a combination. Appropriate adjustments shall also be made to the purchase
price payable per share, but the aggregate purchase price payable for the total
number of Warrant Shares purchasable under this Warrant (as adjusted) shall
remain the same. Any adjustment under this Section 2(b) shall become effective
at the close of business on the date the subdivision or combination becomes
effective, or as of the record date of such dividend, or in the event that no
record date is fixed, upon the making of such dividend.
Exh B - 3

 



--------------------------------------------------------------------------------



 



     (c) Issuance of New Warrant. Upon the occurrence of any of the events
listed in this Section 2 that results in an adjustment of the type, number or
exercise price of the securities underlying this Warrant, the Registered Holder
shall have the right to receive a new warrant reflecting such adjustment upon
the Registered Holder tendering this Warrant in exchange. The new warrant shall
otherwise have terms identical to this Warrant.
     (d) Notices.
          (i) The Company shall give written notice to the Registered Holder of
this Warrant at least 10 days prior to the date on which the Company closes its
books or takes a record for determining rights to vote with respect to any event
described in this Section 2 or any dissolution or liquidation.
          (ii) The Company shall also give written notice to the Registered
Holder of this Warrant at least 10 days prior to the date on which any event
described in this Section 2 or any dissolution or liquidation shall take place.
     SECTION 3. Registration Rights.
     (a) Demand Registration.
          (i) As soon as practicable, but in no event later than the Filing
Deadline, the Company shall file with the SEC a Registration Statement on Form
SB-2 covering the resale of all the Registrable Securities. If Form SB-2 is
unavailable for such a Registration, the Company shall register the resale of
the Registrable Securities on another appropriate form reasonably acceptable to
the Holders of at least a majority of the Registrable Securities and undertake
to register the Registrable Securities on Form SB-2 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form SB-2 covering the Registrable Securities has been declared
effective by the SEC. The Company shall use its reasonable best efforts to have
such Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Effectiveness Deadline.
          (ii) The Company shall prepare and file with the SEC such amendments
and supplements to the Registration Statement filed under this Section 3(a)(ii)
as may be reasonably necessary to keep such Registration Statement effective
until all Registrable Securities have been sold pursuant to such Registration
Statement or pursuant to Rule 144. The Company shall comply with the provisions
of the Act with respect to the disposition of all Registrable Securities covered
by such Registration Statement during such period in accordance with the
intended methods of disposition by the Holders as set forth in such Registration
Statement
          (iii) In the event the Registration Statement required to be filed
with the SEC pursuant to Section 3(a)(i) is not filed with the SEC by the Filing
Deadline, the Company shall issue to the Registered Holder an additional warrant
for each 30-day period (or a portion thereof) during which time such
Registration Statement has not been filed with the SEC, which additional
warrants shall be issued on the first day of each 30-day period commencing on
the Filing Deadline. In addition, if the Registration Statement required to be
filed with the SEC pursuant to Section 3(a)(i) is not declared effective by the
SEC by the Effectiveness Deadline, the Company
Exh B - 4

 



--------------------------------------------------------------------------------



 



shall issue to the Registered Holder an additional warrant for each 30-day
period (or a portion thereof) during which time such Registration Statement has
not been declared effective by the SEC, which additional warrants shall be
issued on the first day of each 30-day period commencing on the Effectiveness
Deadline. Each such additional warrant (each, an “Additional Warrant”) shall be
identical to this Warrant, except that: (A) it shall be exercisable for a number
of shares equal to 10% of the number of shares into for which this Warrant may
be exercised; (B) the exercise price shall be 125% of the Exercise Price; and
(C) it shall be dated the date the Company is obligated to issue the Warrant
under this Section 3(a)(iii).
     (b) Piggyback Registration.
          (i) If, at any time commencing on the date hereof and expiring on the
Expiration Date, the Company proposes to file a Registration Statement (other
than under a Registration Statement pursuant to Form S-8 or Form S-4) to
register its securities, and all of the Registrable Securities are not then
covered by an effective Registration Statement, the Company shall: (A) give
written notice by registered mail, at least 20 days prior to the filing of such
Registration Statement to the Holders of its intention to do so; and (B) include
all Registrable Securities in such Registration Statement with respect to which
the Company has received written requests for inclusion therein within 15 days
of actual receipt of the Company’s notice.
          (ii) The Company shall have the right at any time after it shall have
given written notice pursuant to this Section 3(b) (irrespective of whether a
written request for inclusion of any Registrable Securities shall have been
made) to elect not to file any such Registration Statement, or to withdraw the
same after the filing but prior to the effective date thereof.
          (iii) If the Registration Statement pursuant to this Section 3(b)
relates to a firmly underwritten public offering and the managing underwriter(s)
advise the Company in writing that in their opinion the number of securities
proposed to be included in the Registration Statement (including the Registrable
Securities) exceeds the number of securities which can be sold therein without
adversely affecting the marketability of the public offering, the Company will
include in such Registration Statement the number of securities requested to be
included which in the opinion of such underwriter(s) can be sold without
adversely affecting the marketability of the offering, pro rata among the
respective holders of all securities proposed to be included in the Registration
Statement.
     (c) Covenants of the Company with Respect to Registration. In connection
with each Registration under this Section 3, the Company covenants and agrees as
follows:
          (i) The Company shall use its best efforts to have any Registration
Statement declared effective at the earliest practicable time. The Company will
promptly notify each Holder of included Registrable Securities and confirm such
advice in writing, (A) when such Registration Statement becomes effective,
(B) when any post-effective amendment to such Registration Statement becomes
effective and (C) of any request by the SEC for any amendment or supplement to
such Registration Statement or any prospectus relating thereto or for additional
information.
Exh B - 5

 



--------------------------------------------------------------------------------



 



          (ii) The Company shall furnish to each Holder of included Registrable
Securities such number of copies of such Registration Statement and of each such
amendment and supplement thereto (in each case including each preliminary
prospectus and summary prospectus) in conformity with the requirements of the
Act, and such other documents as such Holders may reasonably request in order to
facilitate their disposition of the Registrable Securities.
          (iii) If the Company shall fail to comply with the provisions of
Sections 3(a), 3(b) and/or 3(c) of this Warrant, the Company shall, in addition
to any other equitable or other relief available to the Holders, be liable for
any or all special and consequential damages sustained by the Holders requesting
registration of their Registrable Securities.
          (iv) If at any time the SEC should institute or threaten to institute
any proceedings for the purpose of issuing a stop order suspending the
effectiveness of any Registration Statement, the Company will promptly notify
each Registered Holder of Registrable Securities and will use all reasonable
efforts to prevent the issuance of any such stop order or to obtain the
withdrawal thereof as soon as possible.
          (v) The Company will use its good faith reasonable efforts and take
all reasonably necessary action which may be required in qualifying or
registering the Registrable Securities included in a Registration Statement for
offering and sale under the securities or blue sky laws of such states as
reasonably are required by the Holders, provided that the Company shall not be
obligated to execute or file any general consent to service of process or to
qualify as a foreign corporation to do business under the laws of any such
jurisdiction.
          (vi) The Company shall use its good faith reasonable efforts to cause
such Registrable Securities covered by a Registration Statement to be registered
with or approved by such other governmental agencies or authorities of the
United States or any State thereof as may be reasonably necessary to enable the
Holder(s) thereof to consummate the disposition of such Registrable Securities.
          (vii) The Company shall furnish to each Holder that has included
Registrable Securities in a Registration Statement and to the managing
underwriter, if any, a signed counterpart, addressed to such Holder or
underwriter, of (i) an opinion of counsel to the Company, dated the effective
date of such Registration Statement (and, if such Registration Statement
includes an underwritten public offering, an opinion dated the date of the
closing under the underwriting agreement), and (ii) a “Cold Comfort” letter
dated the effective date of such Registration Statement (and, if such
registration includes an underwritten public offering, a letter dated the date
of the closing under the underwriting agreement) signed by the independent
public accountants who have issued a report on the Company’s financial
statements included in such Registration Statement, in each case covering
substantially the same matters with respect to such Registration Statement and,
in the case of such accountants’ letter, with respect to events subsequent to
the date of such financial statements, as are customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to underwriters in
underwritten public offerings of securities.
Exh B - 6

 



--------------------------------------------------------------------------------



 



          (viii) The Company shall deliver promptly to each Holder that has
included Registrable Securities in a Registration Statement and to the managing
underwriter, if any, copies of all correspondence between the SEC and the
Company, its counsel or auditors and all non-privileged memoranda relating to
discussions with the SEC or its staff with respect to the Registration Statement
and permit each such Holder and underwriter to do such investigation, upon
reasonable advance notice, with respect to information contained in or omitted
from the Registration Statement as it deems reasonably necessary to comply with
applicable securities laws or rules of the NASD. Such investigation shall
include access to books, records and properties and opportunities to discuss the
business of the Company with its officers and independent auditors, all to such
reasonable extent and at such reasonable times and as often as any such Holder
shall reasonably request.
          (ix) All expenses incident to the Company’s performance of or
compliance with this Warrant, including without limitation all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws,
printing expenses, messenger and delivery expenses, and fees and disbursements
of counsel for the Company and all independent certified public accountants,
underwriters (excluding discounts and commissions) and other Persons retained by
the Company will be borne by the Company. In no event shall the Company be
obligated to be pay any discounts or commissions with respect to the Registrable
Shares sold by any Holder. In connection with each Registration Statement, the
Company will reimburse the Holders of included Registrable Securities for the
reasonable fees and disbursements of one counsel chosen by the Holders of a
majority of the included Registrable Securities.
     (d) Indemnification and Contribution.
          (i) The Company shall indemnify each Holder of the Registrable
Securities included in any Registration Statement, each of its officers,
directors and agents (including brokers and underwriters selling Registrable
Securities on behalf of the Holder), and each Person, if any, who controls such
Holder within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act against all losses, claims, damages, expenses and/or liabilities
(including all expenses reasonably incurred in investigating, preparing or
defending against any claim whatsoever) to which any of them may become subject
under the Act, the Exchange Act, any state securities laws or otherwise, arising
from such Registration Statement, including, without limitation, any and all
losses, claims, damages, expenses and liabilities caused by (A) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, or (B) any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information furnished in writing
to the Company by the Holder expressly for use therein.
          (ii) If requested by the Company prior to the filing of any
Registration Statement covering the Registrable Securities, each Holder of the
Registrable Securities to be included in such Registration Statement shall
severally, and not jointly, indemnify the Company, its officers and directors
and each Person, if any, who controls the Company within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act, against all losses,
claims,
Exh B - 7

 



--------------------------------------------------------------------------------



 



damages, expenses and/or liabilities (including all expenses reasonably incurred
in investigating, preparing or defending against any claim whatsoever) to which
they may become subject under the Act, the Exchange Act or otherwise, arising
from written information furnished by such Holder, or their successors or
assigns, for specific inclusion in such Registration Statement, except that the
maximum amount which may be recovered from each Holder pursuant to this Section
3(d)(ii) or otherwise shall be limited to the amount of net proceeds received by
the Holder from the sale of the Registrable Securities under such Registration
Statement.
          (iii) In case any proceeding (including any governmental
investigation) shall be instituted involving any Person in respect of which
indemnity may be sought pursuant to this Section 3(d), such Person (an
“Indemnified Party”) shall promptly notify the Person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent (and only to the extent)
that the Indemnifying Party is materially prejudiced by such failure to notify.
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party unless (A) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (B) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that the Indemnifying Party shall not,
in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties (including in the case of Holder, all of its
officers, directors and controlling persons) and that all such fees and expenses
shall be reimbursed as they are incurred. In the case of any such separate firm
for the Indemnified Parties, the Indemnified Parties shall designate such firm
in writing to the Indemnifying Party. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent (which
consent shall not be unreasonably withheld or delayed), but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding.
          (iv) To the extent any indemnification by an Indemnifying Party is
prohibited or limited by law, the Indemnifying Party agrees to make the maximum
contribution with respect to any amounts for which, he, she or it would
otherwise be liable under this Section 3(d) to the fullest extent permitted by
law; provided, however, that (A) no contribution shall be made under
circumstances where a party would not have been liable for indemnification under
this Section 3(d) and (B) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the
Exh B - 8

 



--------------------------------------------------------------------------------



 



meaning used in the Securities Act) shall be entitled to contribution from any
party who was not guilty of such fraudulent misrepresentation.
     (e) Nothing contained in this Warrant shall be construed as requiring the
Holders to exercise their Warrants prior to the filing of any Registration
Statement or the effectiveness thereof.
     (f) The Company shall not, directly or indirectly, enter into any merger,
business combination or consolidation in which (i) the Company shall not be the
surviving corporation and (ii) the shareholders of the Company are to receive,
in whole or in part, capital stock or other securities of the surviving
corporation, unless the surviving corporation shall, prior to such merger,
business combination or consolidation, agree in writing to assume the
obligations of the Company under this Warrant, and for that purpose references
hereunder to “Registrable Securities” shall be deemed to include the securities
which the Holders would be entitled to receive in exchange for Registrable
Securities under any such merger, business combination or consolidation,
provided that to the extent such securities to be received are convertible into
shares of Common Stock of the issuer thereof, then any such shares of Common
Stock as are issued or issuable upon conversion of said convertible securities
shall also be included within the definition of “Registrable Securities.”
     SECTION 4. Definitions. The following terms have the meanings set forth
below:
     “Act” means the Securities Act of 1933, as amended.
     “Effectiveness Deadline” shall mean June 17, 2006.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” shall be determined on a per-share basis as of the
close of the business day preceding the date of exercise, which determination
shall be made as follows: (a) if the Common Stock is listed on a national
securities exchange or admitted to unlisted trading privileges on such an
exchange or quoted on either the National Market System or the Small Cap Market
of the automated quotation service operated by The Nasdaq Stock Market, Inc.,
the Fair Market Value shall be the last reported sale price of that security on
such exchange or system on the day for which the current market price is to be
determined or, if no such sale is made on such day, the average of the highest
closing bid and lowest asked price for such day on such exchange or system;
(b) if the Common Stock is not so listed or quoted or admitted to unlisted
trading privileges, the Fair Market Value shall be the average of the last
reported highest bid and lowest asked prices quoted on the Nasdaq Electronic
Bulletin Board, or, if not so quoted, then by the National Quotation Bureau,
Inc. on the last business day prior to the day for which the Fair Market Value
is to be determined; or (c) if the Common Stock is not so listed or quoted or
admitted to unlisted trading privileges and bid and asked prices are not
reported, the Fair Market Value shall be determined by the Company’s Board of
Directors in its reasonable, good faith judgment.
     “Filing Deadline” shall mean May 17, 2006.
Exh B - 9

 



--------------------------------------------------------------------------------



 



     “Holders” means the Registered Holder, and the registered holders of all
other Warrants (including Additional Warrants) originally issued pursuant to the
Loan Agreement, and the registered holders of the Registrable Securities.
     “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof.
     “Registered Holder” means the registered holder of this Warrant.
     “Registrable Securities” means the Warrant Shares and any securities issued
with respect to the Warrant Shares by virtue of a stock dividend, stock split,
reclassification or reorganization, provided that the Warrant Shares and such
other securities shall no longer by Registrable Securities once they have been
sold or transferred pursuant to an effective Registration Statement under the
Act or pursuant to Rule 144.
     “Registration” shall mean a registration of Registrable Securities under
the Act pursuant to Section 3 of this Warrant.
     “Registration Statement” shall mean the Registration Statement, as amended
from time to time, filed with the SEC in connection with a Registration, and
each prospectus that is used in connection with such Registration Statement
(including any preliminary prospectus).
     “Rule 144” means Rule 144 of the SEC under the Act.
     “SEC” means the United States Securities and Exchange Commission, or any
successor regulatory agency.
     “Warrant” means the right to purchase one or more Warrant Shares pursuant
to the terms of this Warrant, as the same may be transferred, divided or
exchanged pursuant to the terms hereof.
     “Warrant Shares” means shares of the Common Stock issuable upon exercise of
the Warrant; provided, however, that if there is a change such that the
securities issuable upon exercise of the Warrant are issued by a Person other
than the Company or there is a change in the class of securities so issuable,
then the term “Warrant Shares” shall mean shares of the security issuable upon
exercise of the Warrant if such security is issuable in shares, or shall mean
the equivalent units in which such security is issuable if such security is not
issuable in shares.
     SECTION 5. No Voting Rights; Limitations of Liability. This Warrant shall
not entitle the holder hereof to any voting rights or other rights as a
stockholder of the Company. No provision hereof, in the absence of affirmative
action by the Registered Holder to purchase Warrant Shares, and no enumeration
herein of the rights or privileges of the Registered Holder shall give rise to
any liability of such Registrable Holder for the Exercise Price or as a
stockholder of the Company.
     SECTION 6. Warrant Transferable. Subject to compliance with applicable
securities laws and the terms of this Section 6, this Warrant and all rights
hereunder are transferable, in
Exh B - 10

 



--------------------------------------------------------------------------------



 



whole or in part, without charge to the Registered Holder upon surrender of this
Warrant with a properly executed Assignment (in the form of Exhibit II hereto)
at the principal office of the Company.
     SECTION 7. Warrant Exchangeable for Different Denominations. This Warrant
is exchangeable, upon the surrender hereof by the Registered Holder at the
principal office of the Company, for new Warrants of like tenor representing in
the aggregate the purchase rights hereunder, and each of such new Warrants shall
represent such portion of such rights as is designated by the Registered Holder
at the time of such surrender. The date the Company initially issues this
Warrant shall be deemed to be the “Date of Issuance” hereof regardless of the
number of times new certificates representing the unexpired and unexercised
rights formerly represented by this Warrant shall be issued. All Warrants
representing portions of the rights hereunder are referred to herein as the
“Warrants.”
     SECTION 8. Replacement. Upon receipt of evidence reasonably satisfactory to
the Company of the ownership and the loss, theft, destruction or mutilation of
any certificate evidencing this Warrant, and in the case of any such loss, theft
or destruction, upon receipt of indemnity reasonably satisfactory to the
Company, or, in the case of any such mutilation upon surrender of such
certificate, the Company shall (at the expense of the Registered Holder) execute
and deliver in lieu of such certificate a new certificate of like kind
representing the same rights represented by such lost, stolen, destroyed or
mutilated certificate and dated the date of such lost, stolen, destroyed or
mutilated certificate.
     SECTION 9. Notices. All notices, requests, deliveries, consents and other
communications provided for herein shall be in writing and shall be effective
upon delivery in person, faxed, or mailed by certified or registered mail,
return receipt requested, postage pre-paid, addressed as follows:
     If to the Company, to:
Attn: John Hanna, CEO
The Fashion House Holdings, Inc.
6210 San Vicente Blvd., #330
Los Angeles, CA 90048-5499
with a copy to:
Richardson & Patel LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, CA 90024
Attn: Michael D. Donahue
Fax: (310) 208-1154
Exh B - 11

 



--------------------------------------------------------------------------------



 



     If to AMIF, to:
American Microcap Investment Fund 1, LLC
733 Park Avenue, No. 18
New York, New York 10021
Attn: Richard Kaufman
Fax: (646) 619-4599
with a copy to:
Troy & Gould PC
1801 Century Park East, Suite 1600
Los Angeles, CA 90067
Attn: Alan B. Spatz, Esq.
Fax: (310) 789-1431
or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a Registered Holder of Warrants) or to
the Registered Holders of Warrants (in the case of the Company) in accordance
with the provisions of this paragraph.
     SECTION 10. Amendment and Waiver. Except as otherwise provided herein, the
provisions of the Warrants may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holders
representing a majority of the Warrant Shares obtainable upon exercise of the
then-outstanding Warrants; provided, however, that no such action may change the
Exercise Price of the Warrants or the number of shares or class of capital stock
obtainable upon exercise of each Warrant without the written consent of all
Holders.
     SECTION 11. Descriptive Headings; Governing Law.
     (a) The descriptive headings of the several Sections of this Warrant are
inserted for convenience only and do not constitute a part of this Warrant.
     (b) All issues and questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by, and
construed in accordance with, the laws of the State of California, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of California or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
California.
     SECTION 12. Warrant Register. The Company shall maintain at its principal
executive office books for the registration and the registration of transfer of
this Warrant. The Company may deem and treat the Registered Holder as the
absolute owner hereof (notwithstanding any notation of ownership or other
writing thereon made by anyone) for all purposes and shall not be affected by
any notice to the contrary.
     SECTION 13. Fractions of Shares. The Company may, but shall not be required
to, issue a fraction of a Warrant Share upon the exercise of this Warrant in
whole or in part. As to
Exh B - 12

 



--------------------------------------------------------------------------------



 



any fraction of a share which the Company elects not to issue, the Company shall
make a cash payment in respect of such fraction in an amount equal to the same
fraction of the market price of a Warrant Share on the date of such exercise (as
determined by the board of directors in its reasonable discretion).
     SECTION 14. Attorneys’ Fees. If any action, suit, arbitration or other
proceeding is instituted to remedy, prevent or obtain relief from a default in
the performance by any party to this Warrant of its obligations under this
Warrant, the prevailing party shall recover all of such party’s attorneys’ fees
incurred in each and every such action, suit, arbitration or other proceeding,
including any and all appeals or petitions therefrom. As used in this Section,
attorneys’ fees shall be deemed to mean the full and actual costs of any legal
services actually performed in connection with the matters involved calculated
on the basis of the usual fee charged by the attorney performing such services
and shall not be limited to “reasonable attorneys’ fees” as defined in any
statute or rule of court.
     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers and to be dated as of the Date of
Issuance hereof.

             
 
                THE FASHION HOUSE HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
      Michael McHugh,    
 
      Chief Financial Officer    

Exh B - 13

 



--------------------------------------------------------------------------------



 



EXHIBIT I
EXERCISE AGREEMENT

      To:   Dated:

     The undersigned, pursuant to the provisions set forth in the attached
Warrant (Certificate No. W-___), hereby subscribes for the purchase of
___Warrant Shares covered by such Warrant and makes payment herewith in full
therefor at the price per share provided by such Warrant. Please issue the
Warrant Shares in the following names and amounts:

      Name   Number of Warrant Shares

             
 
           
 
  Signature        
 
           
 
           
 
  Address        
 
           

Exh B - 14

 



--------------------------------------------------------------------------------



 



EXHIBIT II
ASSIGNMENT
     FOR VALUE RECEIVED, ___hereby sells, assigns and transfers all of the
rights of the undersigned under the attached Warrant (Certificate No. W-___)
with respect to the number of the Warrant Shares covered thereby set forth
below, unto:

          Name of Assignee   Address   No. of Shares

             
 
           
 
  Signature        
 
           
 
           
 
  Witness        
 
           

The Assignee agrees to be bound by the terms of the Warrant.

             
 
           
 
  Signature        
 
           
 
           
 
  Witness        
 
           

Exh B - 15

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Capitalization of The Fashion House Holdings, Inc.
[must be provided no later than February 1, 2006]

 